                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-16-64-GF-BMM-JTJ

                 Plaintiff,

      vs.
                                                             ORDER
CHARLES SPOTTED WOLF,

                 Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on July 17, 2019. (Doc. 128.) The United States alleged that

Charles Spotted Wolf violated his conditions of supervised release by: (1) failing

to report to his probation officer as directed; and (2) failing to notify his probation

officer of a change in residence.

      Judge Johnston entered Findings and Recommendations in this matter on

July 17, 2019. (Doc. 132.) Neither party objected to Judge Johnston’s Findings and

Recommendations. When a party makes no objections, the Court need not review

de novo the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S.

140, 153-52 (1986). This Court will review Judge Johnston’s Findings and
Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      The admitted violations prove serious and warrant revocation of Spotted

Wolf’s supervised release. Judge Johnston has recommended that the Court revoke

Spotted Wolf’s supervised release and commit Spotted Wolf to the custody of the

Bureau of Prisons for a term of 10 months, with no supervised release to follow.

(Doc. 83 at 4.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Spotted Wolf’s violation of his conditions represents a serious

breach of the Court’s trust. A sentence of 10 months custody, followed by no

supervised release represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 132) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Spotted Wolf be sentenced to 10 months

custody with no supervised release to follow.

      DATED this 18th day of July, 2019.
